DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2019/0325800 A1) in view of Cui et al (CN 108461062 A).

Claim 1, Xiang (Fig. 3-11) discloses a display panel (Fig. 10; wherein figure shows a display panel), comprising: 
a driver circuit (300; Fig. 10 and 8) comprising N stages (Fig. 8; wherein figure shows at least five stages) of cascaded shift registers (Paragraph [0083]; wherein discloses a plurality of cascaded shift registers), wherein N ≥ 2 (Fig. 8; wherein figure shows at least five stages), and each of the N stages (Fig. 8; wherein figure shows at least five stages) of cascaded shift registers (Paragraph [0083]; wherein discloses a plurality of cascaded shift registers) comprises: 
a first control part (1-3; Fig. 5) and a second control part (4; Fig. 5); 
wherein the first control part (1 and 2; Fig. 5) is configured to receive at least an input signal (IN; Fig 5) and controls a signal of a first node (N1; Fig. 5; Paragraph [0028]) and a signal of a second node (N2; Fig. 5) in response to at least a first clock signal (CK or XCK; Fig. 5; Paragraph [0029]), and the first control part (3; Fig. 5) is configured to receive a first voltage signal (VGL2; Fig. 5) and a second voltage signal (VGH; Fig. 5) and controls a signal of a third node (OUT; Fig. 5; Paragraph [0030]) in response to a signal of the first node (N1; Fig. 5) and a signal of the second node (N2; Fig. 5), wherein the first voltage signal is a low level signal (VGL2; Fig. 5; wherein discloses a second low level signal terminal), and the second voltage signal is a high level signal (VGH; Fig. 5; wherein discloses a high level signal terminal); and 
the second control part (4; Fig. 5) comprises a second control unit (4; Fig. 5); 
the second control unit (4; Fig. 5) is configured to receive a third voltage signal (VGL2; Fig. 5) and generate an output signal (NEXT; Fig. 5) in response to a signal of the fourth node (OUT; Fig. 5), or the second control unit (4; Fig. 5) is configured to receive a fourth voltage signal (VGH; Fig. 5) and generate an output signal (NEXT; Fig. 5) in response to a signal of a fifth node (N2; Fig. 5), wherein the fifth node (N2; Fig. 5) is connected to one of the second node (N2; Fig. 5) or the third node that is not the preset node (OUT; Fig. 5), the third voltage signal is a low level signal (VGL2; Fig. 5; wherein discloses a second low level signal terminal), and the fourth voltage signal is a high level signal (VGH; Fig. 5; wherein discloses a high level signal terminal); 
a first output control signal (NEXT1; Fig. 8) received by a shift register at an M1-th stage (Fig.8; wherein figure shows a second stage) is a signal of the preset node (NEXT1; Fig. 8) of a shift register at an M2-th stage (Fig.8; wherein figure shows a first stage), wherein 1 ≤ M1 ≤ N, 1 ≤ M2 ≤ N, 1 ≤ │M1 -M2│ ≤ i, and 2 ≤ i ≤ N-1 (wherein first and second stages fits within the defined ranges).
Xiang does not expressly disclose the second control part comprises a first control unit and a second control unit; 
the first control unit is configured to receive a signal of a preset node and a first output control signal and control a signal of a fourth node, wherein the preset node is one of the second node or the third node; and 
the second control unit is configured to receive a third voltage signal and generate an output signal in response to a signal of the fourth node, or the second control unit is configured to receive a fourth voltage signal and generate an output signal in response to a signal of a fifth node, wherein the fifth node is connected to one of the second node or the third node that is not the preset node, the third voltage signal is a low level signal, and the fourth voltage signal is a high level signal. 
Cui (Fig. 1-8) discloses the second control part (Fig. 2) comprises a first control unit (M1-M4; Fig. 2) and a second control unit (M5 and M6; Fig. 2); 
the first control unit (M1-M4; Fig. 2) is configured to receive a signal of a preset node (Output1; Fig. 2) and a first output control signal (PW1 and/or PW2; Fig. 2) and control a signal of a fourth node (N3; Fig. 2), wherein the preset node is one of the second node or the third node (Output1; Fig. 2); and 
the second control unit (M5 and M6; Fig. 2) is configured to receive a third voltage signal (Vref1; Fig. 2; wherein discloses Vref1 is a low potential) and generate an output signal (Output2; Fig. 2) in response to a signal of the fourth node (N3; Fig. 2), or the second control unit (M5 and M6; Fig. 2) is configured to receive a fourth voltage signal (Vref3; Fig. 2) and generate an output signal (Output2; Fig. 2) in response to a signal of a fifth node (N4; Fig. 4), wherein the fifth node (N4; Fig. 4) is connected to one of the second node (N2; Fig. 2 and 3) or the third node that is not the preset node (Output1; Fig. 2 and 3), the third voltage signal is a low level signal (Vref1; Fig. 2; wherein discloses Vref1 is a low potential), and the fourth voltage signal is a high level signal (Vref3; Fig. 2; wherein discloses Vref3 is a high potential). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).


Claim 2, Cui (Fig. 1-8) discloses wherein during at least part of a time period (t2; Fig. 4) during which a signal of the fourth node (N3; Fig. 3 and 4) is a low level signal (Page 8, first Paragraph of translation: wherein states Node N3 is low level equal to low level output1 shown in figure 4), each of a signal of the preset node (Output1; Fig. 2 and 3) and the first output control signal (PW1; Fig. 2 and 3) is a low level signal (Output1 and PW1during t4; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 3, Xiang (Fig. 3-11) discloses wherein a pulse period of the first clock signal is S1 (CK; Fig. 4; wherein figure shows clock signal has a pulse period of T2), and a width of a low level pulse of the output signal is S2 (OUT; Fig. 4; wherein figure shows a low level pulse of the output signal OUT is during T1, T3, and T4), wherein S2 = a × S1 (Fig. 4; wherein figure shows a low level pulse of the output signal OUT is during T1, T3, and T4 and a pulse period of clock CK is T2 and T4), and i ≤ 2a (Fig. 4; wherein figure shows a low level pulse of the output signal OUT is during T1, T3, and T4 which is greater then 2).  

Claim 11, Cui (Fig. 1-8) discloses wherein in a case where the preset node is the third node (Output1 for SR(1); Fig. 6 and 4) and the input signal (Input for SR(2); Fig. 6) of each of the N stages of cascaded shift registers (Fig. 6) is a low level signal (Fig. 4), the output signal (Output2; Fig. 6) is a low level signal (Output2; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 12, Cui (Fig. 1-8) discloses wherein in a case where the preset node is the second node (N2; Fig. 3) and the input signal (Input; Fig. 4) of each of the N stages of cascaded shift registers (Fig. 6) is a high level signal (Page 9, int the t2 stage; wherein discloses node N2 is a high potential), the output signal (Output2; Fig. 4) is a low level signal (Fig. 4; wherein figure shows output 2 is a low level).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 13, Cui (Fig. 1-8) discloses wherein in the N stages of cascaded shift registers (Fig. 6; wherein figure shows a plurality of shift register circuits) of the driver circuit (Fig. 6), a signal of the third node (Output1; Fig. 3) of the shift register at the M1-th stage (SR(1); Fig. 6) is connected to an input signal terminal (Input; Fig. 6) of a shift register at an (M1 + 1)-th stage (SR(2); Fig. 6) and is used as an input signal (Input; Fig. 4) of the shift register at the (M1 + 1)-th stage (SR(2); Fig. 6), wherein 1 ≤ M1 ≤ N (Fig. 6; wherein figure shows a plurality of sequentially connected shift registers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claim 14, Xiang (Fig. 3-11) discloses wherein the second control unit (4; Fig. 5) comprises a third transistor (M12; Fig. 5) and a fourth transistor (M11; Fig. 5); 
a source of the third transistor (M12; Fig. 5) is configured to receive the third voltage signal (VGL2; Fig. 5), a drain of the third transistor (M12; Fig. 5) is connected to an output signal terminal (Next; Fig. 5), and a gate of the third transistor (M12; Fig. 5) is connected to the fourth node (out; Fig. 5); and  
a source of the fourth transistor (M11; Fig. 5) is configured to receive the fourth voltage signal (VGH; Fig. 5), a drain of the fourth transistor (M11; Fig. 5) is connected to the output signal terminal (Next; Fig. 5), and a gate of the fourth transistor (M11; Fig. 5) is connected to the fifth node (N2; Fig. 5).  

Claim 15, Xiang (Fig. 3-11) discloses wherein the first control part (1, 2, and 3; Fig. 5) comprises a third control unit (1; Fig. 5), a fourth control unit (2; Fig. 5), and a fifth control unit (3; Fig. 5); 
the third control unit (1; Fig. 6) is configured to receive the input signal (IN; Fig. 5) and control a signal of a sixth node (N1; Fig. 5) in response to the first clock signal (CK; Fig. 5; wherein figure shows transistor M1 receives input IN and supplies input to node N1 in response to clock signal CK), wherein the sixth node is connected to the first node (N1; Fig. 5); 
the fourth control unit (2; Fig. 5) is configured to receive the second voltage signal (VGH; Fig. 2) and control a signal of the second node (N2; Fig. 2; wherein voltage VGH is suppled to node N2 based on node N1 which is controlled by input signal IN) in response to at least the input signal (IN; Fig. 5) and a signal of the sixth node (N21; Fig. 5); and 
the fifth control unit (3; Fig. 5) is configured to receive the first voltage signal (VGL2; Fig. 5) and the second voltage signal (VGH; Fig. 5) and control a signal of the third node (Out; Fig. 5) in response to a signal of the first node (N1; Fig. 5) and a signal of the second node (N2; Fig. 5).  

Claim 16, Xiang (Fig. 3-11) discloses wherein an effective pulse time of a first clock signal (CK; Fig. 3) received by the shift register at the M1-th stage (Fig. 7; wherein figure shows a first shift register having clock CK terminal connected to L1) and an effective pulse time of a first clock signal (XCK; Fig. 3) received by a shift register at an (M1 + 1)-th stage (Fig. 7; wherein figure shows a second shift register having clock CK terminal connected to L2) do not overlap (Fig. 3; therefore adjacent shift register receive inverted clock signal at terminal CK).  

Claim 17, Xiang (Fig. 3-11) discloses wherein the first control part (1, 2, and 3; Fig. 5) comprises a third control unit (1; Fig. 5), a fourth control unit (2; Fig. 5), and a fifth control unit (3; Fig. 5); 
the third control unit (1; Fig. 6) is configured to receive the input signal (IN; Fig. 5) and control a signal of a sixth node (N1; Fig. 5) in response to the first clock signal (CK; Fig. 5; wherein figure shows transistor M1 receives input IN and supplies input to node N1 in response to clock signal CK), wherein the sixth node is connected to the first node (N1; Fig. 5); 
the fourth control unit (2; Fig. 5) is configured to receive the first voltage signal (VGL1; Fig. 5) and the second voltage signal (VGH; Fig. 5) and control (M8; Fig. 5) a signal of the second node (N2; Fig. 5) in response to a signal of the sixth node (N1; Fig. 5), the first clock signal (CK; Fig. 5), and a second clock signal (XCK; Fig. 5); and 
the fifth control unit (3; Fig. 5) is configured to receive the first voltage signal (VGL2; Fig. 5) and the second voltage signal (VGH; Fig. 5) and control a signal of the third node (Out; Fig. 5) in response to a signal of the first node (N1; Fig. 5) and a signal of the second node (N2; Fig. 5).  


Claim 19, Xiang (Fig. 3-11) discloses a display device (Fig. 9), comprising a display panel (Fig. 10), wherein the display panel (Fig. 10; wherein figure shows a display panel) comprises: 
a driver circuit (300; Fig. 10 and 8) comprising N stages (Fig. 8; wherein figure shows at least five stages) of cascaded shift registers (Paragraph [0083]; wherein discloses a plurality of cascaded shift registers), wherein N ≥ 2 (Fig. 8; wherein figure shows at least five stages), and each of the N stages (Fig. 8; wherein figure shows at least five stages) of cascaded shift registers (Paragraph [0083]; wherein discloses a plurality of cascaded shift registers) comprises: 
a first control part (1-3; Fig. 5) and a second control part (4; Fig. 5); 
wherein the first control part (1 and 2; Fig. 5) is configured to receive at least an input signal (IN; Fig 5) and controls a signal of a first node (N1; Fig. 5; Paragraph [0028]) and a signal of a second node (N2; Fig. 5) in response to at least a first clock signal (CK or XCK; Fig. 5; Paragraph [0029]), and the first control part (3; Fig. 5) is configured to receive a first voltage signal (VGL2; Fig. 5) and a second voltage signal (VGH; Fig. 5) and controls a signal of a third node (OUT; Fig. 5; Paragraph [0030]) in response to a signal of the first node (N1; Fig. 5) and a signal of the second node (N2; Fig. 5), wherein the first voltage signal is a low level signal (VGL2; Fig. 5; wherein discloses a second low level signal terminal), and the second voltage signal is a high level signal (VGH; Fig. 5; wherein discloses a high level signal terminal); and 
the second control part (4; Fig. 5) comprises a second control unit (4; Fig. 5); 
the second control unit (4; Fig. 5) is configured to receive a third voltage signal (VGL2; Fig. 5) and generate an output signal (NEXT; Fig. 5) in response to a signal of the fourth node (OUT; Fig. 5), or the second control unit (4; Fig. 5) is configured to receive a fourth voltage signal (VGH; Fig. 5) and generate an output signal (NEXT; Fig. 5) in response to a signal of a fifth node (N2; Fig. 5), wherein the fifth node (N2; Fig. 5) is connected to one of the second node (N2; Fig. 5) or the third node that is not the preset node (OUT; Fig. 5), the third voltage signal is a low level signal (VGL2; Fig. 5; wherein discloses a second low level signal terminal), and the fourth voltage signal is a high level signal (VGH; Fig. 5; wherein discloses a high level signal terminal); 
a first output control signal (NEXT1; Fig. 8) received by a shift register at an M1-th stage (Fig.8; wherein figure shows a second stage) is a signal of the preset node (NEXT1; Fig. 8) of a shift register at an M2-th stage (Fig.8; wherein figure shows a first stage), wherein 1 ≤ M1 ≤ N, 1 ≤ M2 ≤ N, 1 ≤ │M1 -M2│ ≤ i, and 2 ≤ i ≤ N-1 (wherein first and second stages fits within the defined ranges).
Xiang does not expressly disclose the second control part comprises a first control unit and a second control unit; 
the first control unit is configured to receive a signal of a preset node and a first output control signal and control a signal of a fourth node, wherein the preset node is one of the second node or the third node; and 
the second control unit is configured to receive a third voltage signal and generate an output signal in response to a signal of the fourth node, or the second control unit is configured to receive a fourth voltage signal and generate an output signal in response to a signal of a fifth node, wherein the fifth node is connected to one of the second node or the third node that is not the preset node, the third voltage signal is a low level signal, and the fourth voltage signal is a high level signal. 
Cui (Fig. 1-8) discloses the second control part (Fig. 2) comprises a first control unit (M1-M4; Fig. 2) and a second control unit (M5 and M6; Fig. 2); 
the first control unit (M1-M4; Fig. 2) is configured to receive a signal of a preset node (Output1; Fig. 2) and a first output control signal (PW1 and/or PW2; Fig. 2) and control a signal of a fourth node (N3; Fig. 2), wherein the preset node is one of the second node or the third node (Output1; Fig. 2); and 
the second control unit (M5 and M6; Fig. 2) is configured to receive a third voltage signal (Vref1; Fig. 2; wherein discloses Vref1 is a low potential) and generate an output signal (Output2; Fig. 2) in response to a signal of the fourth node (N3; Fig. 2), or the second control unit (M5 and M6; Fig. 2) is configured to receive a fourth voltage signal (Vref3; Fig. 2) and generate an output signal (Output2; Fig. 2) in response to a signal of a fifth node (N4; Fig. 4), wherein the fifth node (N4; Fig. 4) is connected to one of the second node (N2; Fig. 2 and 3) or the third node that is not the preset node (Output1; Fig. 2 and 3), the third voltage signal is a low level signal (Vref1; Fig. 2; wherein discloses Vref1 is a low potential), and the fourth voltage signal is a high level signal (Vref3; Fig. 2; wherein discloses Vref3 is a high potential). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang’s shift register circuit by applying a second control part, as taught by Cui, so to use a shift register circuit with a second control part for providing a shift register, array substrate and driving method thereof, the display device to reduce the energy consumption of the display panel (Page 4 of translation).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2019/0325800 A1) in view of Cui et al (CN 108461062 A) as applied to claim 1 above, and further in view of Kim et al (US 10,950,157 B1).

Claim 4, Xiang in view of Cui discloses the display panel of claim 1.
Xiang in view of Cui does not expressly disclose wherein the first control unit comprises a first capacitor, wherein a first electrode plate of the first capacitor is configured to receive the first output control signal, and a second electrode plate of the first capacitor is connected to the fourth node.  
Kim (Fig. 5) discloses wherein the first control unit (540; Fig. 5) comprises a first capacitor (CN1; Fig. 5), wherein a first electrode plate of the first capacitor (CN1; Fig. 5) is configured to receive the first output control signal (CCLK1; Fig. 5; wherein figure shows connected to clock signal via transistor TN3), and a second electrode plate of the first capacitor (CN1; Fig. 5) is connected to the fourth node (N5; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a first control unit, as taught by Kim, so to use a shift register circuit with a first control unit for providing dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 5, Kim (Fig. 5) discloses wherein the first control unit (540; Fig. 5) further comprises a first gating unit (TN1; Fig. 5), wherein one terminal of the first gating unit (TN1; Fig. 5) is connected to the preset node (N2 or CLbn; Fig. 5), another terminal of the first gating unit (TN1; Fig. 5) is connected to the fourth node (N5; Fig. 5), and a control terminal of the first gating unit (N5; Fig. 5) is configured to receive a fifth voltage signal (VGL or 306; Fig. 5); and 
in a case where each of a signal of the preset node (N2 or CLbn; Fig. 5) and the first output control signal (CCLK1 or 302; Fig. 5) is a low level signal (Col. 16, Lines 22-37), the fifth voltage signal (VGL; Fig. 5) is configured to control the first gating unit (TN1; Fig. 5) to be turned off (Col. 16, Lines 22-37).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a first control unit, as taught by Kim, so to use a shift register circuit with a first control unit for providing dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 6, Kim (Fig. 5) discloses wherein the first gating unit (TN1; Fig. 5) comprises a first transistor (TN1; Fig. 5), wherein a source of the first transistor (TN1; Fig. 5) is connected to the preset node (N2 or CLbn; Fig. 5), a drain of the first transistor (TN1; Fig. 5) is connected to the fourth node (N5; Fig. 5), and a gate of the first transistor (TN1; Fig. 5) is configured to receive the fifth voltage signal (VGL; Fig. 5); and 
in a case where each of a signal of the preset node (N2 or CLbn; Fig. 5) and the first output control signal (CCLK1 or 302; Fig. 5) is a low level signal (Col. 16, Lines 22-37), the fifth voltage signal (VGL; Fig. 5) is configured to control the first gating unit (TN1; Fig. 5) to be turned off (Col. 16, Lines 22-37).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a first control unit, as taught by Kim, so to use a shift register circuit with a first control unit for providing dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 7, Kim (Fig. 5) discloses wherein the first transistor (Tn1; Fig. 5) is a P-type metal oxide semiconductor (PMOS) type transistor (Col. 15, Lines 24-32; wherein discloses PMOS transistors), the fifth voltage signal (VGL; Fig. 5) is a constant low level signal V (VGL; Fig. 5), and │V│ ≤ │VGL1│ + │Vth│(Col. 16, Lines 22-37), wherein VGL1 denotes the first voltage signal (VGL; Fig. 5), and Vth denotes a threshold voltage of the first transistor (Col. 16, Lines 22-37).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a first control unit, as taught by Kim, so to use a shift register circuit with a first control unit for providing dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 8, Kim (Fig. 5) discloses wherein the fifth voltage signal (VGL; Fig. 5) and the first voltage signal are a same signal (Col. 16, Lines 22-37).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a first control unit, as taught by Kim, so to use a shift register circuit with a first control unit for providing dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 9, Kim (Fig. 5) discloses wherein the first control unit (540; Fig. 5) further comprises a second gating unit (TN3; Fig. 5), wherein one terminal of the second gating unit (TN3; Fig. 5) is connected to the fourth node (N4; Fig. 5), another terminal of the second gating unit (TN3; Fig. 5) is configured to receive the first output control signal (CCLK1 or 302; Fig. 5), and a control terminal of the second gating unit (TN3; Fig. 5) is connected to the preset node (N2 or CLbn via enabled transistor TN1; Fig. 5); and 
in a case where a signal of the preset node (N2 or CLbn; Fig. 5) is a low level signal (Col, 21, Lines 24-30), the second gating unit (TN3; Fig. 5) is turned on (Col, 21, Lines 24-30).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a first control unit, as taught by Kim, so to use a shift register circuit with a first control unit for providing dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 10, Kim (Fig. 5) discloses wherein the second gating unit (TN3; Fig. 5) comprises a second transistor (TN3; Fig. 5), wherein a source of the second transistor (TN3; Fig. 5) is configured to receive the first output control signal (CCLK1; Fig. 5), a drain of the second transistor (TN3; Fig. 5) is connected to the fourth node (N4; Fig. 5), and a gate of the second transistor (TN3; Fig. 5) is connected to the preset node (N2 or CLbn via enabled transistor TN1; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying a first control unit, as taught by Kim, so to use a shift register circuit with a first control unit for providing dead space and production cost of a display device including the stage circuit and scan driver may be reduced (Col. 21, Lines 47-53).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2019/0325800 A1) in view of Cui et al (CN 108461062 A) as applied to claim 1 above, and further in view of Lee et al (US 2009/0021509 A1).

Claim 18, Xiang in view of Cui discloses the display panel of claim 1.
Xiang in view of Cui does not expressly disclose wherein in the N stages of cascaded shift registers of the driver circuit, an output signal of a shift register at an M3-th stage is not used as a drive signal of a display region of the display panel, and an output signal of a shift register at remaining at least one stage is used as the drive signal of the display region of the display panel, wherein 1 ≤ M3 ≤ N.  
Lee (Fig. B) discloses wherein in the N stages of cascaded shift registers (Fig. 2B; wherein figure shows a plurality of cascaded shift registers) of the driver circuit (420; Fig. 2B), an output signal of a shift register at an M3-th stage (ASG1-R; Fig. 2B) is not used as a drive signal of a display region of the display panel (A; Fig. 4; wherein figure shows circuit ASG1-R is not connected to the gate line of the display panel), and an output signal of a shift register at remaining at least one stage (ASG2-M; Fig. 2B) is used as the drive signal (G2-M; Fig. 2B) of the display region of the display panel (A; Fig. 4; wherein figure shows circuit ASG2-M is connected to the gate line G2 of the display panel), wherein 1 ≤ M3 ≤ N (Fig. 2B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiang in view of Cui’s shift register circuit by applying additional shift registers, as taught by Lee, so to use a shift register circuit with additional shift registers for provided having improved display quality such as improved side visibility and/or color impression by driving the subpixel areas of divided pixels in an overlapping-in-time manner and causing different final potentials to develop on the subpixel areas of divided pixels according to a time-divisional manner (Paragraph [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        11/19/2022